Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 31, 2020

The Court of Appeals hereby passes the following order:

A21E0003. IN THE INTEREST OF S. H., children, et al.

      Pursuant to Court of Appeals Rule 40 (b), appellant filed a “Motion for
Extension of Time to File Discretionary Appeal Following Order Denying Motion for
New Trial.” Said motion is hereby GRANTED, and appellant has until September
18, 2020, to file his application for discretionary appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/31/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.